Exhibit 10.8A

AMENDMENT NUMBER ONE TO THE

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment Number One (this “Amendment”) by and among Fusion-io, Inc. a
Delaware corporation (the “Company”), David Flynn, an individual (“Executive”)
and Sandusky Investments, Ltd. (“Sandusky”) (collectively, the “Parties”), is
dated as of December 21, 2012, and amends the Second Amended and Restated
Employment Agreement by and among the Company, Executive and Sandusky, dated
April 7, 2010 (the “Agreement”).

RECITALS

WHEREAS, the Parties desire to amend certain provisions of the Agreement in
order to clarify the timing of the severance payments in accordance with
Section VI.B.3 of Internal Revenue Service Notice 2010-6, as amended by Internal
Revenue Service Notice 2010-80; and

WHEREAS, the Agreement provides that it can be altered or amended with the prior
written consent of the Parties.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending legally to be bound, hereby agree as
follows:

AGREEMENT

1. Amendment to Section 8(d)(ii). The second, third, and fourth sentences of
Section 8(d)(ii) of the Agreement are hereby amended and restated to read in
their entirety as follows:

“In addition, if the Board terminates Executive’s employment pursuant to this
Section 8(d)(ii) or if Executive resigns pursuant to Section 8(e), in either
case prior to a Change in Control, subject to Executive promptly executing (and
not revoking) a general release of all claims arising out of his employment in a
form that is acceptable to the Company within 30 days of Executive’s termination
date, the Company shall pay the Executive one times his Salary at the annualized
rate in effect on the date of his termination. Further, if the Company (or its
successor in a Change in Control) terminates Executive’s employment pursuant to
this Section 8(d)(ii) or if Executive resigns pursuant to Section 8(e) in either
case upon or following a Change in Control, subject to Executive promptly
executing (and not revoking) a general release of all claims arising out of his
employment in a form that is acceptable to the Company (or such successor)
within 30 days of Executive’s termination date, the Company shall pay the
Executive 1.5 times his Salary and 1.5 times his target Annual Bonus, in each
case at the annualized rate in effect on the date of his termination. Any
severance payment as provided in either of the immediately preceding two
sentences, as applicable, is referred to herein as the “Severance Payment”. If
the release of claims discussed in this section does not become



--------------------------------------------------------------------------------

effective within 30 days of Executive’s termination date, Executive will forfeit
his right to receive any Severance Payment. Subject to the release becoming
effective within the time frame prescribed herein and any delay necessary to
comply with Section 9(b) below, the Company shall pay the Severance Payment in
substantially equal installments in accordance with the Company’s standard
payroll practices over a period of twelve or eighteen consecutive months, as
applicable, with the first installment payable in the Company’s first payroll
period after the 30th day following Executive’s Separation from Service (as
defined below).”

2. Effect of Amendment. Except as set forth in this Amendment, the provision of
the Agreement will remain unchanged and will continue in full force and effect.

3. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

4. Counterparts. This Amendment may be executed in several counterparts, each of
which so executed will be deemed to be an original, and such counterparts
together will constitute but one and the same instrument. Any signature page
delivered by a fax machine or telecopy machine will be binding to the same
extent as an original signature page.

5. Governing Law. This Amendment will be governed by and construed under the
laws of the State of Utah, excluding its conflicts and choice of law provisions.

Signature Page Follows

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment on the dates
set forth below.

 

FUSION-IO, INC.

 

  /s/ Shawn Lindquist

 

By:  

        Shawn Lindquist

Date:  

            12/21/2012

EXECUTIVE

 

  /s/ David Flynn

 

Date:  

            12/21/2012

SANDUSKY INVESTMENTS, LTD.

 

  /s/ David Flynn

 

By:  

        David Flynn

Date:  

            12/21/2012

Signature Page to Amendment Number One to the Second Amended and Restated
Employment Agreement

 

-3-